Citation Nr: 1408948	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.  

2.  Service connection for a psychiatric disability, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to April 1993.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  The RO denied re-opening of a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in a decision issued in February 2004.  The Veteran was notified of this decision but did not file an appeal.

2.  A rating decision dated in September 2008 denied re-opening the Veteran's claim of entitlement to service connection for PTSD. 

3.  Evidence received subsequent to the RO's September 2008 rating decision, but within the appeal period, included evidence that was not of record, which related to an unestablished fact, and raised a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  A rating decision dated in September 2009, re-opened the Veteran's claim of entitlement to service connection for PTSD, and denied the claim on the merits. 

5.  A psychiatric disorder, to include PTSD, did not begin during military service, was not aggravated by military service, and is not causally related to military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented and therefore, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection of an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Dingess notice was provided to the Veteran by means of a VA letter dated in July 2008.

With respect to claims to reopen, VA must both notify a veteran of the evidence and information that is necessary to reopen the claim and notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to reopen his service connection claim for PTSD.  The notice letter defined the terms "new and material evidence" and advised the Veteran that his claim for service connection was previously denied because the evidence did not show that a stressful experience occurred in-service, or that the claimed condition existed.  The Veteran was further instructed not to submit repetitive or cumulative evidence.  He was also requested to identify outstanding pertinent evidence that VA could obtain on his behalf.  38 C.F.R. § 3.159.  Therefore, VA has met all statutory and regulatory notice provisions.

As to VA's duty to assist, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was provided with a VA examination in October 2009.  The examiner reviewed the claims file; outlined and considered the recent treatment notes relevant to the Veteran's disability; interviewed the Veteran; and performed indicated diagnostic tests.  The Board therefore finds that the medical examination was adequate, as it was based upon a review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, all available VA treatment records and lay statements have been obtained and associated with the claims file.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, February 2004 rating decision denied re-opening the claim of entitlement to service connection for PTSD on the basis that new and material evidence had not been submitted.  The Veteran's original claim was denied because the evidence did not show a verified in-service stressor or diagnosis of PTSD.  The Veteran was notified of this decision in March 2004.  He did not file a notice of disagreement, and new evidence was not submitted during the appeal period.  Therefore, the February 2004 rating decision is final and may not be reopened in the absence of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

Additionally, a claim to reopen the February 2004 claim for service connection for PTSD was denied in a September 2008 rating decision.  Additional evidence was added to the record in April 2009 and the RO interpreted that submission as a new claim to reopen.  As such, a rating decision was issued in September 2009, from which the Veteran properly appealed.  However, as additional evidence was received prior to the expiration of the appeal period, the September 2008 decision did not become final.  38 C.F.R. § 3.156(b); see Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence added to the claims file since the February 2004 rating decision includes lay statements, VA treatment records, a VA examination report, and a PTSD stressor worksheet.  The evidence received is "new" in the sense that it was not previously before agency decision makers.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, that is, a verified in-service stressor and a current diagnosis of PTSD.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Entitlement to Service Connection for an Acquired Psychiatric Disability, to Include PTSD

Generally, service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of psychosis, if psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the disorder may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013) under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD as a result of participating in Desert Storm.  He indicated during the October 2009 VA examination that he was exposed to the smell of people burning, and the "highway of death" between Kuwait and Baghdad.  The Veteran's service personnel file indicates that he served in Southwest Asia.  The Board finds that the Veteran's stressors are consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f). 

The Veteran underwent a separation examination, and a December 1994 VA physical is of record.  Neither of the aforementioned indicates the presence of psychosis.  There is no evidence of the presence of psychosis to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran has alleged that he had a psychosis to a compensable degree within one year of discharge the Board finds these statements are without probative value.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's entrance examination record reflects no abnormal findings for the psychiatric system.  Additionally, service treatment and examination records, including an April 1993 medical examination for separation, reflect no findings, histories, complaints, or diagnoses of a psychiatric disorder.  

In a September 1996 statement, the Veteran's mother stated that after he returned from the first Gulf War he exhibited symptoms of sleeping difficulties, "nerve problems" and mood swings.  In a May 2008 letter, she elaborated, 

He was angry all the time.  He would get furious at the least little thing.  He would storm out of the house . . . . He would cry for no reason.  He could not remember things that he had just done, he could not remember conversations that we had earlier.  He could not stand for someone to come up behind him.  He was always checking the doors and windows to make sure they were locked.  He was always checking the house.  

He did not sleep.  When he did sleep it was not for very long . . . . Sometimes he would cry out in the night "incoming, hit the floor". . . .

The Veteran's VA treatment records reflect differing psychiatric diagnoses.  In March 2008 the Veteran had a negative PTSD screening test.  In June 2008, the Veteran reported symptoms, including but limited to, night sweats, flashbacks, irritability, difficulty sleeping, anxiety, and anger issues.  At that time, anxiety disorder not otherwise specified (NOS) was diagnosed.  The VA psychologist noted that the Veteran did not meet the criteria for PTSD because he did not endorse avoidance symptoms.

In July 2009, the VA psychologist conducted a follow-up assessment of the Veteran.  The Veteran reported continued combat related dreams, difficulty sleeping, an inability to maintain a relationship or employment, and anger issues.  The VA psychologist continued the diagnosis of "anxiety disorder NOS (Post traumatic stress syndrome)," and also noted an axis II diagnosis of personality disorder NOS.  The VA psychologist referred the Veteran to another psychologist for a second opinion regarding whether the Veteran met the criteria for PTSD.  After interviewing the Veteran regarding his family history, military stressor, social and employment history, and assessing his mental status, the VA psychologist diagnosed depressive disorder NOS and anxiety disorder NOS.

In August 2009, the Veteran underwent another VA outpatient psychiatric assessment.  At that time, the Veteran reported that:

he is nervous around crowds, . . . . cannot stand people behind his back, sleeps with jerking movements, has nightmares as [though] still in combat, wake[s] in sweat and feels as [though] on alert, [has] to get up and move around, has [flashbacks] triggered by various things, . . . . [has] choked girlfriend in [his] sleep, has been hard to maintain relationships, one divorce, impatient, irritable, quick to anger, hard to concentrate, difficulty [with] memory for little things.

The VA examiner noted a diagnosis of PTSD, with sleep deprivation syndrome and dissociations.

In September 2009, the Veteran had a follow-up consultation with the VA psychologist that provided the second opinion.  The Veteran reported that his symptoms had improved on his prescribed medications.  However, he still endorsed symptoms of lethargy, anxiety, flashbacks, and night sweats.  The Veteran noted that his irritability had decreased, "has less tremor", and he no longer experienced nightmares.  The VA psychologist continued the diagnoses of depressive disorder, NOS, and anxiety disorder, NOS.  During a December 2009 consultation with this VA psychologist, the Veteran reported increased difficulty sleeping and the re-occurrence of nightmares, agitation and irritability during the day, depression, and hearing voices.  He noted that he did not have any suicidal or homicidal ideations.  The diagnosis was sleep deprivation syndrome.  A January 2010 psychology progress note indicates that the Veteran reported continuing difficulty sleeping and financial stress "because he has not been able to find employment."  Additionally, "[h]e said that his anger level has been "mediocre" mostly because he is frustrated about his finances."  The VA psychologist noted that after consulting the Veteran's treatment record, including the original VA psychologist's assessment, he changed the diagnosis from anxiety disorder, NOS, to PTSD.  Thus, the final axis I assessment was depressive disorder, NOS, and PTSD.

An October 2009 VA examination record indicates that the examiner reviewed the claims file, including the in-service stressor report and the previous records reflecting diagnoses of anxiety disorder, NOS; depressive disorder, NOS; sleep deprivation syndrome; and PTSD.  The Veteran indicated that his "symptoms of emotional distress" began 10 years prior, and he currently experienced manic episodes, anxiety, panic attacks, depression, appetite disturbance, anodynia, nightmares twice weekly, auditory and visual hallucinations, voices telling him to kill other people, problems sleeping, night sweats, crowd aversion, "no social life," and attacks of anger.  The Veteran reported that he physically assaulted his ex-wife three months previous to the examination.  On psychometric testing, the examiner noted that the Veteran's intelligence quotient fell within the superior range.  Additionally, the examiner determined that the Veteran's Minnesota Multiphasic Personality Inventory-2 (MMPI) response set was exaggerated, and, thus, invalid.

After the examination, the examiner determined that the diagnosis of PTSD was not warranted.  Rather, the examiner diagnosed impulse disorder, NOS, and an Axis II diagnoses of superior intelligence and antisocial personality features.  The examiner noted that while there were prior PTSD diagnoses of record, the current determination was that the Veteran did not meet the PTSD criteria.  The examiner explained that while the Veteran endorsed specific PTSD symptoms, he also produced an exaggerated MMPI result; thus, the examiner opined that the Veteran exaggerated his symptoms of emotional distress.  The examiner summarized that the Veteran did not meet the criteria for PTSD and did not have any mental illness causally related to his military service.

The Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  Although the record includes diagnoses of PTSD, the diagnosing medical professionals did not relate the diagnosis to a specific stressor during military or otherwise provide an explanation as to how the Veteran met the criteria for PTSD.  The psychologists did not have the evidence of record to review, nor was psychological testing performed.  Moreover, the diagnosing medical professionals did not indicate a nexus between any of the Veteran's diagnosed psychiatric disorders and his military service.  As such, the Board finds the diagnoses have limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that the Veteran's statements link his psychiatric disorders to his military service, the Veteran has not shown that he has specialized training sufficient to render an opinion concerning the diagnosis and etiology of psychiatric disorders, as such matters require medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's lay opinion as to the diagnosis and etiology of his psychiatric disorders is of limited probative value.  

In contrast, the Board finds the October 2009 VA examiner's determination that the Veteran did not have any psychiatric disability causally related to his military service, to be highly probative as the examiner reviewed the evidence of record, provided detailed clinical findings, performed psychological testing, and provided a detailed rationale.  The examiner noted that the record indicated diagnoses of varying psychiatric disorders, and that the Veteran endorsed specific PTSD symptoms.  However, citing to a lengthy interview of the Veteran, review of the record, mental status examination, and psychological testing, the examiner explained that the Veteran exaggerated the symptoms of his emotional distress and produced an exaggerated, and thus invalid, MMPI.  Based on the aforementioned, the examiner opined that the Veteran did not meet the criteria for PTSD and did not have any mental illness causally related to his military service.

Accordingly, service connection is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened and, to this extent only, the appeal is granted. 

Service connection for an acquired psychiatric disability, to include PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


